United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3131
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Nebraska.
Arturo Serrano Lopez, also known as  *
Sparky,                              *    [UNPUBLISHED]
                                     *
            Appellant.               *
                                ___________

                             Submitted: August 4, 2006
                                Filed: August 16, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Arturo Serrano Lopez (Serrano Lopez) pled guilty to possessing with intent to
distribute more than five grams of actual methamphetamine, in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1). The district court1 sentenced Serrano Lopez, consistent with
his Federal Rule of Criminal Procedure 11(c)(1)(C) plea agreement, to 72 months’
imprisonment and 5 years’ supervised release. His counsel moved for leave to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing


      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
Serrano Lopez’s sentence is greater than necessary to promote the goals of 18 U.S.C.
§ 3553(a). Serrano Lopez has not filed a pro se supplemental brief.

      Serrano Lopez cannot properly challenge the sentence to which he stipulated
in his plea agreement, because he voluntarily exposed himself to a specific
punishment, and because in his plea agreement Serrano Lopez waived his right to
appeal, which we enforce. See United States v. Cook, 447 F.3d 1127, 1128 (8th Cir.
2006) (“defendant who explicitly and voluntarily exposes himself to specific sentence
may not challenge that punishment on appeal”); United States v. Bateman, 119 F.
App’x. 17, 18 (8th Cir. 2004) (per curiam) (appeal waiver will be enforced when
defendant knowingly and voluntarily waives his right to appeal). Further, having
reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we conclude there
are no nonfrivolous issues.

       Accordingly, we affirm the district court’s judgment and grant counsel’s motion
to withdraw.
                       ______________________________




                                         -2-